Citation Nr: 1610696	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to December 15, 2010, and in excess of 50 percent thereafter to March 28, 2014, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran had active duty service from September 1968 to April 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD at a 30 percent disability rating, effective August 7, 2006.
 
The Board remanded his case in November 2010 for additional development.  Thereafter, in an April 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective December 15, 2010.  In a November 2014 rating decision, the RO increased the Veteran's disability rating for PTSD to 100 percent, effective March 28, 2014.  The Veteran has not expressed satisfaction with the higher ratings, prior to the grant of a total rating as of March 28, 2014. Thus, the issue thus remains in appellate status and has been characterized on the title page to reflect the periods under review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran testified at a Board hearing before a Veterans Law Judge in August 2010.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In December 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer employed by the Board, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In February 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The Board observes that additional evidence has been associated with the record since the Agency of Original Jurisdiction (AOJ) last reviewed the Veteran's initial rating claim in the November 2014 rating decision; however, as such is irrelevant to the Veteran's PTSD, there is no prejudice to the Veteran in proceeding with a decision at this time.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period prior to March 28, 2014, the Veteran's PTSD has been productive of symptomatology, to include nightmares, avoidance behavior, sleep difficulty, anxiety, hypervigilance, anger episodes, panic attacks, loss of interest in activities, disturbances of motivation and mood, panic attacks, mild memory loss, difficulty concentrating, and obsessive/ritualistic behavior in the form of completing a "perimeter check," that results in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no higher, for PTSD are met for the appeal period prior to March 28, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38  U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the June 2007 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this regard, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in June 2007 and December 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD during the relevant time period as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim for the relevant time period.  Furthermore, as his PTSD has been rated 100 percent disabling as of March 28, 2014, no further examination is necessary.

Additionally, in August 2010, the Veteran was provided an opportunity to set forth his contentions during a Board hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2010 hearing, the Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing an additional VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Additionally, as noted previously, this matter was remanded in November 2010 for further development, to include providing the Veteran with a VA examination to ascertain the severity of PTSD and obtaining any outstanding records from the local VA Medical Center and Vet Center.  On remand, records from such facilities reflecting treatment throughout the appeal period have been obtained and associated with the file.  Additionally, the Veteran was provided with a VA examination in December 2010.  Therefore, the Board finds that the AOJ has substantially complied with the November 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A March 2007 letter from the Veteran's counselor at the Vet Center reflected that the Veteran experienced periods during which he isolated himself, felt emotionally numb, and felt uncomfortable in crowds.  He had relationship problems and felt anxious and panicky.  He reported ongoing trouble sleeping with nightmares and night sweats.  He had become overly cautious about safety and security. He angered very easily which caused problems in his family and led to road rage incidents and fights in bars.  The examiner noted that, although the Veteran finished college and enjoyed a productive work life, his family relationships were hindered by the symptoms listed above.  He was still troubled by Vietnam related nightmares and intrusive Vietnam memories which often triggered anger.

The Veteran was afforded a VA examination in June 2007.  He reported nightmares, flashbacks, irritability, and exaggerated startle response as well as panic and anxiety.  He had major anger problems sometimes leading to road rage.  He indicated that, at times, he had no feelings.  He had major difficulty sleeping, due to night sweats and nightmares.  He reported that he felt panicky and had chest pains and heart palpitations.  He had been experiencing intense startle reactions for a long period of time.  He was cooperative and friendly with the examiner. 

Upon mental status examination, the Veteran's rate and flow of speech were within normal limits, and he was oriented to time, place, and person.  His memory function was within normal limits.  His judgment was excellent, there was no evidence of any thought disorders.  He had no delusions or hallucinations.   He denied homicidal and suicidal ideation.   He had intrusive thought events once or twice a month.  He reported that he had nightmares once or twice a month and that these had increased with the war in Iraq when he heard about IEDs.  He had severe distress once or twice a week in response to reminders of military events such as reports of the war in Iraq. The Veteran acknowledged heavy physiological reactivity such as heart pounding, tense muscles and sweating, and panic-like states in response to reminders of traumatic military events. He tried to avoid thoughts and feelings related to traumatic military events, and avoided all Vietnam Veterans who were in his neighborhood.  He acknowledged feelings of detachment and estrangement.  He had emotional numbness and difficulty with warm and loving feelings. He was hypervigilant and had an exaggerated startle response.  The examiner diagnosed PTSD and assigned a GAF of 62.

The Veteran submitted a letter in July 2007, which included his contentions that he had been less effective at work and more forgetful.  He reported problems sleeping, due to night sweats and nightmares.  He no longer enjoyed things that made him happy.  He indicated that he had recently started having panic/anxiety attacks that caused him to sweat profusely and experience chest pains.  These caused him to seek treatment, and he had been put on medication and was attending ongoing counseling.

In another letter from the Veteran submitted later that month, he reported feeling disillusioned, angry, frustrated, and suspicious.  He indicated that he was experiencing panic attacks at a much higher rate.  He continued in treatment through the VA, and his medication had been increased and subsequently changed, due to an increase in panic attacks, and inability to maintain relationships at his job and at home with his family. He reported "tremendous" anger and that his wife drove their automobile most of the time as she feared his road rage. 

Medical records reflecting treatment at the Vet Center from October 2006 to February 2008 show that the Veteran reported that he was happy and grateful for his family, and that he frequently felt positive.  However, the examiner noted that he had ongoing anger problems, sleep problems, nightmares, and unwanted thoughts of Vietnam.  

VA medical records reflecting treatment from July 2007 to November 2010 are included in the record.  At an August 2007 mental health evaluation, the Veteran indicated that he was experiencing worsening anxiety/panic attacks, nightmares and anger triggered by events in Iraq, and that he had concerns about his memory.  He reported that he did not feel the happiness and joy he should feel from things going on in his life.  He had recently traveled to Italy with his wife and 3 children and enjoyed it, but not as much as he would have liked.  He didn't socialize as much, and it was harder to exercise.  He reported that his concentration and memory were "off" but he was able to make decisions.  He had a restricted range of affect and was unable to have loving feelings.  He reported outbursts of anger or irritability and difficulty concentrating.  He denied suicidal or homicidal ideations.  The Veteran was assigned a GAF of 50.  The impression was PTSD and depression.  An evaluation in late August 2007 reflects the Veteran's report that, since being placed on medication, he slept through the night, felt rested, and had not woken with nightmares.  However, he felt the same with regard to anger, energy, and mood.  
In September 2007, the Veteran reported that he was doing much better and had more pep and energy and a better outlook.  He was sleeping better.  He had started to enjoy himself again and anger had not been an issue.  

The Veteran submitted letters dated in January 2008 and July 2008, reporting that his life was disturbed by panic/anxiety attacks that occurred several times per week, during which time he would sweat profusely and experience chest pains.  His medication was increased by his VA doctor.  He indicated that these attacks had a negative effect on his life.  He also experienced depression, impaired impulse control, periods of irritability and decreased inability to adapt to stressful situations at work and home. He noted that he had difficulty remembering to complete tasks for work and at home, which created more stress and affected his moods and social relationships.  His sleep disturbances had gotten worse, and his night sweats and nightmare continued.  He reported that his wife had noted that his sleep disturbances were affecting her and disrupting their lives.  His sleep impairment left him less productive at work, and he felt increased anxiety.  He indicated that he did not seem to get enjoyment from things that used to please him and that he was less motivated and less involved in social situations.  His relationships both at work and socially were suffering and he still experienced anger that spilled over into his relationships both at home and at work.

In an April 2008 VA treatment record, the Veteran reported memory problems and nightmares with night sweats four to five times per week.  He avoided watching any television programs related to war, as they caused increased flashbacks.  He had fewer anxiety episodes that were less severe than before he began taking medication. In July 2008, the Veteran reported that he was doing well with good mood and good activity level.  He reported little daytime trouble from PTSD. His nightmares and nighttime panic attacks had decreased to about twice per month since he began medication.  He was worried about his memory but was learning about memory prompts from treatment.  In December 2008, the Veteran reported serious and persisting disillusionment and anger about lack of success getting his compensation and disability benefits from the VA.  He stated that this issue re-stimulated his anger, and made him worry about old anger management issues he felt were under very good control. The Veteran stated that his anger toward the VA system was the likely trigger for his memory difficulties which were most noticeable for names and dates.  He indicated that he could generally recall forgotten issues if he worked at it and gave the memory time to re-emerge.  Other than that issue he stated that his mood and behavior were stable. 

In January 2009, the Veteran indicated that he was only minimally troubled by memory complaints and was much less concerned regarding sleep symptoms than he was previously, although he still reported occasional nightmares. In March 2009, the Veteran reported that his mood was blue due to the difficulties he felt he was having dealing with the VA.  He had irritability and overall loss of interest. Sleep symptoms were again active with nocturnal awakenings and daytime drowsiness. He had no difficulty falling asleep but middle phase awakenings were prominent.  The examiner noted that, at an earlier appointment he had complained of memory impairment, and that this complaint is no longer a concern for the Veteran. In May 2009, the Veteran reported low grade depressed mood and irritability.   He reported that he felt he had to complete a "perimeter search" of his home before he could go to bed.  He stated that he had an overactive startle response.  Sleep symptoms included frequent awakenings, night sweats, distressing dreams, nocturnal anxiety, and panic episodes.  

In January 2010, the Veteran reported ongoing significant anxiety and prolonged periods of middle phase awakening.  He experienced ongoing disappointment and demoralization regarding his claim for increased benefits.  He believed he had low grade depressed mood and lower energy. In February and March 2010, the Veteran reported that he found himself to be frequently triggered to Vietnam combat memories.  He reported exaggerated startle and vivid dreams with night sweats in which he recalled Vietnam scenes with great vividness.  The Veteran was distressed that these dreams, memories, and feelings were present in his current life. March and June 2010 VA medical records show that he stated that the only noteworthy PTSD symptom was his intolerance of rainy weather.  In addition he was still unable to watch film or news reports pertaining to Vietnam and sometimes news footage of contemporary IED explosions (in Afghanistan) were distressing to watch.  The Veteran reported that after beginning his current medications, he no longer felt depressed.  The examiner diagnosed PTSD, which was less symptomatic at the time of the examination.  He noted that the Veteran's mood was stable and that he had no significant PTSD symptoms. Depression was no longer present.  The examiner assigned a GAF score of 55.

The Board notes that, mental status examinations throughout the period covered by VA treatment records from July 2007 to November 2010 revealed that the Veteran was well groomed, appropriately dressed, and cooperative with good eye contact.  His speech was normal in rate, volume, and rhythm. His mood was dysphoric; however, at times, he acknowledged that his mood had improved since he began taking medications.  His affect was appropriate to his mood, and anxious.  He denied suicidal and homicidal ideations.  He was noted to be hypervigilant.  His thought process and content were normal.  He denied paranoia, was organized in his thoughts and memory and judgement appeared within normal limits.  During this time, the Veteran's assigned GAF scores ranged from 44 to 55.  

The Veteran provided testimony before a Veterans Law Judge in August 2010.  He reported that his PTSD symptoms had increased at the start of the Iraq War.  He indicated that he was experiencing increased anger, losing his temper and fighting with his wife on average twice a week, increased sleep problems, and forgetfulness.  The Veteran avoided any stimuli that reminded him of Vietnam.

The Veteran was afforded a VA examination in December 2010.  He reported that his family had noted that he had anger problems.  He had always enjoyed doing things with his family, but in the last several years, he no longer felt pleasure engaging with them.  He became frustrated with their comments on his withdrawal and comments on politics, and would yell and curse at people, and regret it later.  Anger had ebbed and flowed for years but became severe in 2011 with the Iraq war.  He indicated that he had lost friends and that the degree and quality of his relationships had diminished.  He moved to Charlestown in 2008 and had made no new friends since his move, as he has lost interest in social engagement.  He went to the gym and worked with a trainer, which helped with his mental health. He reported that his family was close, but that his wife and children complained that the Veteran was psychologically, socially withdrawn and doesn't communicate.  Socially, the Veteran was completely withdrawn and did not engage in activities with others outside the family.  In the area of leisure and recreation, the Veteran has discontinued all activities other than exercise, primarily because of anhedonia.  The Veteran was clean, neatly groomed, and appropriately dressed.  His speech was spontaneous, clear, and concise.  He was cooperative, friendly and attentive to the examiner.  His affect was appropriate, his mood was anxious, and his attention was intact.  He was oriented in all spheres.  His thought process and content were unremarkable, and he had no delusions.  He understood the outcome of his behavior.  There was no inappropriate behavior.  He did have hypervigilance and did a "perimeter check" of his house every night before bed.  The Veteran reported panic attacks occurring two to three times per week in 2007 and 2008, one to two times per week in 2009, and once every other week in 2010.  He did not have homicidal thought, but reported that he had occasional passing thoughts about death, but not suicide.  His impulse control was good, and he had good hygiene.  His memory was normal.  The Veteran had been employed as a fraud analyst part time for five to ten years.  Symptoms affecting his occupation were decreased concentration, difficulty following instructions, increased absenteeism, and memory loss.   The examiner assigned a GAF of 40.

A February 2011 VA medical record shows that the Veteran reported that his mood is euthymic and no longer depressed.  The only noteworthy symptom which he associates with insomnia is intolerance to rainy weather.  The Veteran was still unable to watch film or news reports pertaining to Vietnam and sometimes news footage of contemporary combat sense.  He indicated that he felt that taking two antidepressants had brought benefit.  Overall, the reported that he was no longer depressed, especially compared to his condition when he was treated with antidepressant monotherapy.  He had no suicidal ideation, his speech was normal, and thinking and cognitive status were well organized, thoughtful, and linear.  His main complaint was of difficulty maintaining sleep after falling asleep.  The examiner noted that memory and judgment were within normal limits.  The Veteran's mood was stable with no significant PTSD symptoms.  Depression was no longer present.  The examiner diagnosed PTSD currently less symptomatic, depression NOS, which was resolving, and insomnia.  The Veteran was assigned a GAF of 55.

In an April 2014 letter, the Veteran noted that, following the attack in Boston in April 2013, he started to experience panic/anxiety attacks, irritability, depression, difficulty sleeping, nightmares, night sweats, fear of crowds and crowded places, a hyperstartle response, and road rage.  He also indicated that he experienced extreme difficulty working as he could not concentrate on work and started to forget to complete assignments.  The Veteran reported that he had not worked since September 30, 2013.  

In an April 2014 letter from the Veteran's spouse, she reported that, in 2003, the Veteran retired and his PTSD started to become increasingly noticeable.  He did not sleep well, and nightmares and night sweats accelerated.  He became very irritable, a little paranoid as he always checked doors to ensure they were secure, experienced panic attacks, and had trouble staying focused.  He struggled to complete tasks at home and work.  The Veteran's short-term memory was impaired.  Following the April 2013 Boston marathon bombings, his anxiety issues escalated, resulting in increased sleep difficulty and panic attacks.  He developed a fear of crowds, and was unable to complete work assignments that required him to concentrate or focus on tasks with endurance.  He showed angry outbursts at home and had road rage incidents.  

An April 2014 letter from the Veteran's treatment provider at the Lowell Vet Center indicated that the Veteran was being treated for significant symptoms of PTSD.  He noted that, in April 2013 when there was a terrorist attack in Boston during the marathon, such event triggered an exacerbation of the Veteran's PTSD symptoms, to include anger, road rage, anxiety, sleep disturbance, night sweats, hyperventilation, heightened vigilance, and avoidance of crowds.  It was noted that the Veteran was unable to work part-time in his job and has had episodic panic attacks.

An April 2014 Review PTSD Disability Benefits Questionnaire, completed by the Veteran's treating clinical social worker, indicates that the Veteran's PTSD resulted in total occupational and social impairment.  It was noted that the Veteran was a college graduate and married with three adult children.  He was retired from the U.S. Post Office as Postal Inspector and did part-time consultation, which he was no longer able to do.  It was reported that the April 2013 Boston Marathon bombings exacerbated his PTSD symptoms and he was unable to work.  The Veteran's symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances (including work or a work like setting), inability to establish and maintain effective relationships, and impaired impulse control.  The examiner noted that the Veteran functioned with PTSD symptoms in marriage and work.  Such were significantly exacerbated following the Boston Marathon bombings, which resulted in the Veteran becoming anxious, fearful for self and family members, started carrying a pistol, and experienced sleep disturbance, panic attacks, and avoidance of crowds.

Based on review of the evidence set forth above and, after resolving all doubt in the Veteran's favor, the Board finds that, for the time period prior to March 28, 2014, when a 100 percent rating was assigned, the Veteran's PTSD has resulted in manifestations that more nearly approximate a 50 percent rating, but no higher.  Specifically, the Board finds that the frequency, duration, and severity of the Veteran's symptoms of nightmares, avoidance behavior, sleep difficulty, anxiety, hypervigilance, anger episodes, panic attacks, loss of interest in activities, disturbances of motivation and mood, panic attacks, mild memory loss, difficulty concentrating, and obsessive/ritualistic behavior in the form of completing a "perimeter check" result in occupational and social impairment with reduced reliability and productivity. 

These findings are supported by the Veteran's GAF scores during this time period.  With the exception of one assigned score of 62, provided in June 2007, the Veteran's GAF scored generally ranged 44 to 55, reflecting moderate to serious impairment in social and occupational functioning, which is consistent with a 50 percent rating.

As such, the Board has now determined that the Veteran meets the criteria for a 50 percent rating throughout the appeal period prior to March 28, 2014-the date the Veteran was granted a 100 percent rating for PTSD.  Consequently, the remaining issue is whether the Veteran is entitled to a rating in excess of 50 percent for his PTSD at any point during the appeal period prior to March 28, 2014. 

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 
 
Based on the evidence of record, the Board finds that the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas at any time over the appeal period.  
 
The Board notes that the Veteran has reported that he experiences frequent anger, which has resulted in incidents such as road rage and fights with his wife, and has had a negative effect on his relationships with his family.  This symptom is considered in the criteria for a 70 percent disability rating as impaired impulse control, resulting in unprovoked irritability and periods of violence.  However, there have been instances when the Veteran has reported that his anger has been well under control.  In September 2007, the Veteran indicated that anger was not an issue.  In June 2010, it was noted that the Veteran's mood was stable, and that he had no significant PTSD symptoms. The Board finds that, ultimately, considering all of the evidence of record, the overall disability level caused by his service-connected PTSD, to include consideration of the Veteran's angry outbursts, does not rise to the level contemplated under the criteria for a 70 percent disability rating.  

With respect to the remaining symptomatology considered under the 70 percent rating, while it was noted at his December 2010 VA examination that he had occasional passing thoughts about death, he consistently denied suicidal or homicidal ideation.  With regard to obsessional rituals, the Board notes that, while the Veteran did report feeling the need to complete a "perimeter search" of his home before he could go to bed, there is no evidence that this interfered with any routine activities.  The Veteran's speech has consistently been normal in rate, rhythm, and volume.  While the Veteran has reported panic attacks, there is no evidence of near-continuous panic or depression affecting his ability to function independently.  The Veteran had no spatial disorientation, and appeared clean and appropriately dressed throughout the appeal period.  

Furthermore, the record indicates that throughout the appeal period, the Veteran was working part-time until September 2013 and had been in the same position for five to ten years.  In this regard, while the Veteran reported that an increase in his PTSD symptomatology in April 2013 resulted in his inability to continue in his part-time job as of September 2013, the Board finds that his PTSD symptomatology did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to March 28, 2014.  In this regard, as of April 2013, the Veteran reported an increase in panic/anxiety attacks, irritability, depression, difficulty sleeping, nightmares, night sweats, fear of crowds and crowded places, a hyperstartle response, and road rage.  He also indicated that he experienced extreme difficulty working as he could not concentrate on work and started to forget to complete assignments.  However, such symptoms were previously present and are fully contemplated in the 50 percent rating assigned as the frequency, duration, and severity of such symptoms, while increasing in April 2013, still only resulted in occupational and social impairment with reduced reliability and productivity as there is no evidence that such resulted in deficiencies in most areas.  Specifically, while the Veteran's spouse noted that angry outbursts occurred at home, there is no indication that such an increase in PTSD symptomatology resulted in further impairment in the Veteran's family relations with his spouse or children.  Additionally, there has never been an indication that the Veteran's judgment or thinking has been impaired.  Furthermore, while the Veteran has disturbances of motivation and mood and impairment in work, such are contemplated in the 50 percent rating assigned for occupational and social impairment with reduced reliability and productivity.  Absent a greater impact in the Veteran's functioning in most areas, a 70 percent rating is not warranted.

Additionally, there is no indication that the Veteran was unable to function independently, and he was always noted as being cooperative, courteous, or engaging.  His symptomatology has never indicated a cognitive impairment, such as disorientation to person, place, or time.
 
With regard to the Veteran's ability to establish and maintain effective relationships, the Board notes that, although he and his wife have had difficulties, he has nevertheless been able to maintain that relationship, and relationships with his children. In fact, while some VA treatment records have indicated that his family has talked to him about his anger, other records reflect a positive relationship with his family. Based on this evidence, the Board finds that the Veteran is able to maintain effective relationships.
 
The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including nightmares, an exaggerated startle response, and emotional numbing. See Mauerhan, supra. However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not such of a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.
 
The Board also notes that during the appeal period, prior to March 28, 2014, the Veteran's GAF score ranged from 44 to 55, with one score of 62 and one at 40.  As indicated above, GAF scored between 44 and 55 reflect moderate to serious impairment in social and occupational functioning.  The Board notes that a GAF score of 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the Board finds that these symptoms are not fully reflected by the evidence of record.  Significantly, the Veteran was assigned this GAF score in December 2010; however, two months later in February 2011, he was assigned a GAF score of 55, reflecting more moderate symptoms.   
 
Thus, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD at any time prior to March 28, 2014. The Veteran's symptoms are fully contemplated by the 50 percent rating assigned and, since the record does not indicate a more severe symptomatology consistent with a 70 percent rating, a rating in excess of 50 percent is not warranted.
 
Likewise, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met. In this regard, the evidence does not show that the Veteran has total occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. The Veteran has consistently denied hallucinations, and there has been no significant cognitive impairment found during the Veteran's VA examination or at any of his VA treatment sessions. The Veteran has consistently engaged with his treatment providers, and his insight and thought process were noted to be normal. There is no evidence of mania, psychosis, disorientation, or memory loss for names of close relatives, occupation, or own name. In fact, as to the Veteran's cognitive functioning, the Veteran consistently reported that he was doing well in school.
 
In making its determinations in this case, the Board has also carefully considered the Veteran's and his spouse's contentions with respect to the nature of his service-connected PTSD and notes that their lay testimony is competent to describe certain symptoms associated with such disability.  Furthermore, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the assigned 50 percent disability rating.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria, to include the impact the Veteran's PTSD symptomatology has on his social and occupational functioning, is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's and his spouse's testimony with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period prior to March 28, 2014; therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.     

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for PTSD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
 
The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, as previously discussed, the Board has herein determined that the Veteran's PTSD did not result in total occupational impairment prior to March 28, 2014.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary for the period prior to March 28, 2014.

The Board recognizes that the Veteran was awarded a 100 percent rating for PTSD as of March 28, 2014. As a consequence, the Veteran was also awarded special monthly compensation (SMC) as of that date for having met the criteria for being housebound due to also having a separate service-connected disability rated at 60 percent.
 
In Bradley v. Peake, the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation. See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. 
§ 1114(s) by having an 'additional' disability of 60 percent or more ('housebound' rate)). Here, as SMC under 38 U.S.C.A. § 1114(s) was awarded from March 28, 2014, the issue of entitlement to a TDIU is moot as of that date.

As the preponderance of evidence is against a finding that the Veteran's service-connected PTSD meet the criteria for a rating in excess of 50 percent prior to March 28, 2014, the benefit of the doubt doctrine is not for application.


ORDER

An initial rating of 50 percent, but no higher, for PTSD for the entire appeal period prior to March 28, 2014, subject to the regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


